Title: From George Washington to the Commissioners for the District of Columbia, 31 January 1793
From: Washington, George
To: Commissioners for the District of Columbia


(Private) 
Gentlemen,Philadelphia January 31st 1793    
I have had under consideration Mr Hallet’s plans for the Capitol, which undoubtedly have a great deal of merit. Doctor Thornton has also given me a view of his. These last come forward under some very advantageous circumstances. The Grandeur, Simplicity and Beauty of the exterior—the propriety with which the apartments are distributed—and the œconomy in the mass of the whole structure, will, I doubt not, give it a preference, in your eyes, as it has done in mine, and those of several others whom I have consulted, and who are deemed men of skill and taste in Architecture. I have therefore thought it better to give the Doctor time to finish his plan, and for this purpose to delay ’till your next meeting a final decision. Some difficulty arises with respect to Mr Hallet, who, you know, was in some degree led into his plan by ideas we all expressed to him. This ought not to induce us to prefer it to a better: but while he is liberally rewarded for the time and labour he has expended on it, his feelings should be saved and soothed as much as possible. I leave it to yourselves how best to prepare him for the possibility that the Doctor’s plan may be preferred to his. Some ground for this will be furnished you by the occasion you probably will have for recourse to him as to the interior of the apartments, and the taking him into service, at a fixed allowance, and I understand that his necessities render it material that he should know what his allowance is to be. With great esteem I am, Gentlemen Your most Obedt Servt

Go: Washington

